Citation Nr: 1217004	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned a 50 percent rating effective October 16, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed.  

The Veteran submitted a statement in support of his claim that was received after the case was certified to the Board.  See September 2010 VA Form 8; December 2010 statement in support of claim.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  As such, the Board must remand the Veteran's claim for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2011).

The Veteran's PTSD was last evaluated more than three years ago, during a January 2009 VA examination.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Veteran must be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his PTSD.  Any recent VA treatment records must also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Loma Linda VAMC, dated since April 2010.  

2.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the claim, with consideration of all evidence obtained since the issuance of the June 2010 supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


